t c summary opinion united_states tax_court terry rogers and dianne rogers petitioners v commissioner of internal revenue respondent docket no 21238-05s filed date terry rogers and dianne rogers pro sese beth a nunnink for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be cited as precedent for any other case in a notice_of_deficiency dated date respondent determined deficiencies in petitioners’ income taxes and penalties as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number the issues for decision for each year are whether petitioners are entitled to various trade_or_business expense deductions in excess of the amounts allowed by respondent and whether petitioners are liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found petitioners are and were at all times relevant married to each other at the time the petition was filed they resided in tennessee petitioners’ employment situations dianne rogers was employed by david smallbone management co management during each year in issue her employment responsibilities during those years related mostly if not entirely to arranging performances and tours and otherwise promoting the career of rebecca st james a recording artist who was a client of management dianne rogers’s specific employment duties varied as she described them during her trial testimony she ran the business for example she scheduled performances made travel arrangements processed payments paid bills picked up and dropped off mail at the post office and from time to time traveled with the artist during promotional or performance tours according to management the company had no official policy with respect to reimbursing its employees for employment business-related expenses paid_or_incurred by the employee nevertheless for the years in issue management described its reimbursement practice as follows employees of smallbone management were only reimbursed for business travel that was directly related to their duties any leisure trips sanctioned vacation days etc were not reimbursed unless approved in advance with respect to dianne rogers management’s reimbursement practice was as follows during those years dianne rogers’s duties included both reimbursed and non-reimbursed trips she was reimbursed regularly for task oriented duties on a day to day basis like trips to the post office bank fed ex etc she was not reimbursed for donated time vacation days taken mixing business and pleasure etc terry rogers’s employment situation during each year in issue is not so clear by profession he was a bus driver he had an employment arrangement with pioneer coach coach during the years in issue coach considered him to be contract labor who was paid per trip by the artist’s company coach further described the company’s arrangement with terry rogers as follows he is not reimbursed for items he provides for the bus including candy candles supplies etc these are items needed to make the bus enjoyable for the artists and are the responsibility of the driver he is also not reimbursed for his computer the laptop is needed on the road for driver logs fuel logs e - mailing to the artist’s management company directions maps etc as best can be determined from the record one of the artists that terry rogers regularly provided transportation services for during the years in issue was rebecca st james petitioners’ federal_income_tax returns petitioners filed a timely joint federal_income_tax return for each year in issue both returns were prepared by h_r block the return includes a schedule a itemized_deductions and a schedule c profit or loss from business as relevant here on the schedule a petitioners claimed the following deductions deduction charitable donations employee business_expenses amount dollar_figure big_number the above amount shown for the employee_business_expense deduction relates to dianne rogers and does not take into account sec_67 to some extent the details of that deduction are shown on a form 2106-ez unreimbursed employee business_expenses also included with petitioners’ return the form 2106-ez shows amounts claimed for vehicle expense using the standard mileage rate dollar_figure travel_expenses while away_from_home_overnight dollar_figure business_expenses not previously included in other categories dollar_figure and meals and entertainment_expenses dollar_figure after 50-percent reduction pursuant to sec_274 the schedule c included with petitioners’ return identifies terry rogers as the proprietor and indicates that the business income and deductions shown on that schedule are computed in accordance with the cash_receipts_and_disbursements_method of accounting the schedule c shows gross_receipts and gross_income in the same amount dollar_figure as relevant here the following deductions are claimed on the schedule c deduction depreciation sec_179 supplies meal and entertainment utilities business use of home amount dollar_figure big_number big_number big_number big_number after sec_274 reduction the depreciation sec_179 deduction includes dollar_figure identified by petitioners as the cost of a computer petitioners’ return includes a schedule a and two schedules c as relevant here on the schedule a petitioners claimed the following deductions deduction charitable donations tax preparation employee business_expenses amount dollar_figure big_number the above amount shown for the employee_business_expense deduction relates to dianne rogers and does not take into account sec_67 to some extent the details of that deduction are shown on a form 2106-ez also included with petitioners’ return the form 2106-ez shows amounts claimed for vehicle expense using the standard mileage rate dollar_figure travel_expenses while away_from_home_overnight dollar_figure business_expenses not previously included in other categories dollar_figure and meals and entertainment_expenses dollar_figure after 50-percent reduction pursuant to sec_274 one of the schedules c identifies dianne rogers as the proprietor the business is described as tour promotions tour promotionals and the business income and deductions shown on that schedule are computed in accordance with the cash_receipts_and_disbursements_method of accounting as relevant here the following deductions are claimed on the schedule c deduction depreciation sec_179 rent or lease supplies office expenses utilities amount dollar_figure big_number big_number big_number big_number the second schedule c included with petitioners’ return identifies terry rogers as the proprietor as with that schedule c relates to his employment as a bus driver and indicates that the income and deductions attributable to his business are computed in accordance with the cash_receipts_and_disbursements_method of accounting as relevant here the following deductions are claimed on the second schedule c deduction depreciation sec_179 supplies meals and entertainment after sec_274 reduction business use of home other expenses amount dollar_figure big_number big_number big_number the notice_of_deficiency the notice_of_deficiency that forms the basis for this case contains no fewer than adjustments relating to the years in issue adjustments that have been agreed to by petitioners or are otherwise in their favor are not discussed similarly computational adjustments are not addressed in this opinion for respondent disallowed dollar_figure of the charitable_contribution_deduction the employee_business_expense deduction claimed on the schedule a and all of the schedule c deductions shown above for respondent disallowed dollar_figure of the charitable_contribution_deduction the tax preparation fee expense deduction claimed on the schedule a the employee_business_expense deduction claimed on the schedule a dollar_figure of deduction for supplies dollar_figure of the deduction for office expense the entire deduction for depreciation sec_179 and the entire deduction for rent or lease claimed on the schedule c for dianne rogers and all of the deductions listed above claimed on the schedule c for terry rogers for each year respondent also imposed a sec_6662 accuracy-related_penalty on several grounds including negligence or disregard of rules or regulations and substantial_understatement_of_income_tax discussion there is no dispute that deductions are allowable for the types of expenses that are involved in this case see sec_162 sec_170 nevertheless as stated and established in opinions too numerous to count otherwise deductible expenses such as the ones in dispute in this case must be substantiated see sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs furthermore certain deductions such as those relating to travel and entertainment_expenses are subject_to very strict substantiation requirements see sec_274 taking into account the concessions respondent made at trial the dispute between the parties focuses on the extent to which petitioners have properly substantiated the expenses that underlie the deductions or portions of deductions that remain in dispute that being so we briefly discuss the evidence or the lack of evidence that informs our findings witness testimony dianne rogers appeared at trial and testified on petitioners’ behalf she explained how she and her spouse were employed during the years in issue but her knowledge of the items of income and deductions claimed on petitioners’ returns for the years in issue was limited she began her testimony as follows well just a little history that when we went and had our taxes filed we went to h_r block we always used the same auditor her name was carol and i’m not sure what her last name was she was an accountant for the state of tennessee we went to her every single year for probably seven years because we felt her being an accountant and knowing -- for the state of tennessee and so she handled all of our deductions where to place them we took everything to her terry rogers did not appear at trial when we received the letter from the irs saying that we were audited i went back to h_r block and gave them the letter and you know had them look up everything they came back and said they couldn’t help me because i did not take out the peace of mind insurance so that was how i got lisa unge because at that point i received the letters from the irs and then she had to refile everything lisa unge was called as a witness on petitioners’ behalf following preliminary points and after acknowledging that she did not prepare petitioners’ return for either year in issue she began her testimony as follows i prepared the amended_return that she’s dianne rogers referring in the stipulation of facts and all the handwriting on your evidence is mine not all of it but -- for what it is worth we point out that no amended returns have been made part of the record by stipulation or otherwise apparently the amended returns to which lisa unge referred were actually copies of the original returns for the years in issue that contained handwritten strikeouts and substituted numbers for many of the items of income and deductions initially in dispute some of the strikeouts and insertions suggest that petitioners agree to adjustments made in the notice_of_deficiency when the court ask dianne rogers whether that in effect was the case she responded i think that’s a question you’ll have to ask lisa unge lisa unge did not know other than dianne rogers and lisa unge no witnesses were called to testify on behalf of petitioners neither witness could explain how the deductions or portions of the deductions remaining in dispute were computed documents introduced into evidence all of the documents introduced into evidence were stipulated none of the exhibits tie the evidence to the computation of the deductions or portions of deductions that remain in dispute instead the documents introduced into evidence include among other things copies of hundreds of receipts some illegible from numerous vendors and restaurants arranged in no relevant order that is apparent to the court numerous copies of monthly credit card statements some reported transactions having been obliterated by what might have been highlighting on the original numerous copies of monthly bank statements and printed calendars containing handwritten notations at trial it became obvious to the court that it would be difficult if at all possible to connect specific exhibits more accurately specific copies of receipts or transactions shown on an exhibit with the deductions or portions of deductions that remain in dispute without a schedule showing explaining how an exhibit or a portion of an exhibit provides substantiation for a related deduction or portion of a deduction following the trial petitioners were directed by order to submit to the court a written schedule that shows the computation of each disputed deduction by reference to specific items or transactions shown in an exhibit petitioners submitted a two-page summary that complies somewhat with the court’s directive but only to a limited extent the summary attached to the summary are copies of corrected form sec_1040 u s individual_income_tax_return for the years in issue even if properly before the court which they are not it is unclear what conclusions petitioners intended the court to draw from the corrected form sec_1040 in part instead of connecting disputed deductions with exhibits the summary recharacterizes some of the disputed deductions without providing a basis for the recharacterization where the summary does reference specific exhibits to disputed deductions the reference is often to an entire exhibit even if it appears or can be determined that an item shown on the exhibit substantiates a deduction it cannot be determined whether respondent has already taken that item into account in a partial allowance or subsequent concession or whether petitioners were or could have been reimbursed for the expenditure findings with respect to disputed deductions after careful review of the evidence we arrive at the following conclusions the testimony of the witnesses provides no basis for allowing a deduction for any expense in excess of the amount already allowed by respondent furthermore although there might be needles of substantiating documents in the numerous exhibits admitted into evidence in this case for the most part those needles are effectively obscured by the haystacks of exhibits in which they are buried that being so and keenly aware that the generation of business income routinely involves business expenditures see 39_f2d_540 2d cir we are unable to find that petitioners are entitled to deductions in excess of the amounts already allowed by respondent with the following possible exception for each year in issue terry rogers was employed as a bus driver it appears that the amounts now allowed by respondent for meals expenses for each year might not properly reflect his status as an individual involved in the transportation industry see sec_274 revproc_2003_80 2003_2_cb_1037 revproc_2002_63 2002_2_cb_691 revproc_2001_47 2001_2_cb_332 if not the proper amounts should be determined and respondent’s allowances adjusted sec_6662 accuracy-related_penalty for each year in issue respondent determined that petitioners are liable for a sec_6662 accuracy-related_penalty various grounds for the imposition of that penalty are set forth in the notice_of_deficiency if it is shown that the taxpayer acted in good_faith and there is reasonable_cause for the deficiency then the sec_6662 accuracy-related_penalty is not applicable sec_6664 116_tc_438 as best can be determined from the record petitioners relied upon a paid income_tax_return_preparer to compute their federal_income_tax liability for each year in issue nothing in the record suggests that such reliance was not reasonable furthermore when selected for examination petitioners returned to their return preparer for assistance only to be turned away because they did not subscribe to peace of mind coverage for either year in issue we are satisfied that petitioners had reasonable_cause and acted in good_faith with respect to whatever deficiency remains after respondent’s concessions for each year in issue are taken into account they are not liable for the sec_6662 accuracy-related_penalty for either year in issue decision will be entered under rule
